Citation Nr: 0314143	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  03-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
service connection for hepatitis C with cirrhosis.

The Board undertook additional development in March 2003.  
Additional medical evidence has been received and the matter 
is now ready for final appellate consideration.

The veteran submitted a motion to advance his case on the 
docket in March 2003.  The motion was granted. See 38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
associated with the claims file.  

2.	It is at least as likely as not that the veteran acquired 
hepatitis C during his period of active duty.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, hepatitis C, now with cirrhosis, was incurred during 
active service. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) show that on 
enlistment examination of January 1970, no disqualifying 
defects or communicable diseases were noted.  

In a July 1971 treatment note, the veteran was treated for a 
urinary tract infection for which penicillin was administered 
by intramuscular injection.  August 1971 note reported 
dehydration, vomiting, diarrhea, and small cramps.  
Impression was gastritis, probable viral syndrome.  

In October 1971, the veteran was noted as gram stain negative 
for three days, with dysuria and discharge for 10 days.  
Impression was nonspecific urethritis.  In December 1971, he 
complained of discharge for one day, and last sexual contact 
two days prior.  GNEID was positive, and he was treated with 
procaine penicillin injection intramuscularly.

In June 1972 the veteran demanded a blood test.  He 
complained of anorexia, malaise, productive cough, vomiting 
and loose stool very yellow in color, dark brown urine, 
chills and fever.  On examination, the abdomen was diffuse 
and tender with hyperactive bowel sounds, with no 
organomegaly or liver tenderness.  He was noted as having 
fine reddish macules about the umbilicus.   Impression was 
possible reckettsial disease and viral illness.

In July 1972, the veteran complained of two days of dysuria, 
frequency and urgency. GNEID was positive, and he was treated 
with procaine penicillin injection intramuscularly.  On 
separation examination in August 1972, clinical evaluation 
was noted as normal, VDRL serology was negative, and he was 
qualified for separation.

Records of private hospitalization and treatment from 1981 
through 1982 show that the veteran sustained a fall in 
February 1981, with subsequent reconstructive surgery in 1981 
and 1982.  Associated operative reports show no record of 
blood transfusions.

In October 1998 private treatment record, the veteran sought 
treatment for complaints of chronic right ankle pain status 
post trauma and reconstructive surgery.  Blood workup and 
testing revealed that the veteran was hepatitis B positive, 
hepatitis C positive with evidence of cirrhosis, had elevated 
liver function tests (LFTs) and thrombocytopenia.  He was 
noted as having a history of significant drinking in the 
1970s but no current heavy drinking by his report.

A September 1999 private treatment note shows that hepatitis 
C was identified in the veteran's child in 1981, acquired 
through maternal transmission at birth.  The record is absent 
any post separation medical evidence between 1972 and the 
1981 trauma.

In a July 2000 private clinical record, the physician noted 
that the veteran had hepatitis C "apparently contracted 
about 20 years ago."  On August 2000 VA compensation and 
pension examination, the veteran reported a medical history 
of crush injury to the right ankle with reconstructive 
surgery, and recent diagnosis of hepatitis C about 18 months 
prior.  Diagnoses were hepatitis C, cirrhosis, fracture of 
right ankle, postoperative open reduction, with residuals.

In a January 2001 VA Form 21-3148, the veteran stated that he 
was exposed to gonorrhea in service.  He denied exposure to 
hepatitis C in any other way such as via blood transfusions, 
intravenous drugs, or other routes of infection.  In a letter 
dated in June 2001, a VA physician noted that the veteran had 
been evaluated at the VA clinic for cirrhosis secondary to 
Hepatitis C.  The physician indicated that there was no 
history of blood transfusions, tattoos, piercings or 
intravenous drugs, but there was treatment by injection of 
penicillin on two occasions in service.  The physician opined 
that "[i]t is as least as likely as not that sexual contact 
with a person infected with gonorrhea in 1971-72 caused your 
hepatitis C.  I think it is possible for a patient to have 
acquired hepatitis C through sexual contact but it is more 
likely that he may have acquired this via treatment with an 
infected needle."
On August 2002 VA examination, the physician noted a 
diagnosis of hepatitis C with recent diagnosis of liver 
cancer.  The physician opined that "[i]n light of detailed 
three page rating decision, evidence as recorded on 05/21/01, 
the details of which does not seem necessary to repeat at the 
present time, I am in agreement with the decision described 
and in my opinion, it is not at least likely as not that the 
hepatitis C is due to sexual contact in the service."


Analysis

Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in February 2001, 
the RO requested that the veteran supply information on 
medical providers who examined him, notified him of evidence 
still needed, what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any outstanding evidence that might aid in 
his claim that the RO has not made attempts to obtain, there 
is no identified evidence that has not been accounted for, 
and the veteran has been given the opportunity to submit 
written argument.  The veteran has also been afforded VA 
examination to fully evaluate his disability.
In light of the grant of service connection, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim, and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give him another opportunity to present additional evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence of record establishes that the veteran has a 
current diagnosis of hepatitis C with cirrhosis, and the 
veteran has submitted private treatment records detailing his 
treatment for the disease since diagnosis in January 1999.  

The evidence contains a June 2001 opinion by a VA physician 
that "[i]t is as least as likely as not" that sexual 
contact with a person infected with gonorrhea in 1971-72 
caused hepatitis C.  The physician thought it was possible 
for a patient to have acquired hepatitis C through sexual 
contact but that it was "more likely" acquired via 
treatment with an infected needle.  An August 2002 VA 
examiner opined that "it is not at least likely as not" 
that the hepatitis C is due to sexual contact in the service.  
Thus there are contradictory opinions in the record as to the 
etiology of the veteran's hepatitis C.

The overall evidence of record shows no complaint or 
diagnosis of hepatitis in service.  However, the evidence 
also shows that the veteran reported high risk sexual 
behaviors during service, received several injections during 
service for sexually transmitted diseases, and was treated in 
service for viral syndrome on two occasions.  Hepatitis C was 
identified in a child in 1981, acquired at birth by maternal 
transmission.  A private examiner also noted in July 2000 
that hepatitis C was 'apparently contracted' by the veteran 
about 20 years ago, but provided no basis for this statement.  
Thus the etiology of hepatitis C in either case remains 
essentially unspecified.  Moreover, the veteran has denied 
any history of drug abuse, tattoos, or blood transfusions, 
and the record contains no evidence of such.

The adjudication process requires a review of all the 
evidence of record, assigning appropriate weight to the 
evidence, including credibility determinations of both lay 
and medical evidence, especially applicable in cases 
involving corroboration of symptomatology.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Based upon the medical evidence developed, including VA 
opinions for and against the veteran's claim, the Board is of 
the opinion that the evidence is in relative equipoise as to 
whether the veteran contracted hepatitis C in service.  
Resolving all doubt in the veteran's favor, the Board finds 
that the record supports a grant of entitlement to service 
connection for hepatitis C with cirrhosis.






ORDER

Service connection for hepatitis C with cirrhosis is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

